DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 12/10/2021. Claims 1-20 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding to claim 1, 18 and 20, the best prior art found during the prosecution of the application, Glaser US Patent Application No.:( US 2014/0183269 Al) hereinafter referred as Glaser. Glaser discloses the memory can also include buffer memory that holds data to be transmitted by the transmitter of communications unit until the data is transmitted, and/or data received by the receiver of the communications unit until the received data can be processed. The Communications unit and antenna are configured to modulate a data signal, up-convert the modulated data signal to an RF frequency, and transmit a signal containing data information received from processor via bus from the antenna as a radio wave over a wireless network to a remote device. Communications unit and an antenna are also configured to receive a radio wave containing modulated signal information transmitted from a remote device over a wireless network. Location information determined by location unit is transmitted to server, where it can be utilized by one or more system applications, such as a value analyzing unit and a tracking unit, which are described in detail later in this disclosure. The device contains a first physical port, a second physical port, and plural magnetic stripes. However, Glaser fail to teach the gateway device and system for use of same. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the third physical port configured to provide a physical wired interface for power to the gateway device, the third physical port being located at the rear wall in the utility box; a plurality of wireless transceivers associated with the housing and coupled to the busing architecture, the plurality of wireless transceivers configured to communicate via a plurality of wireless standards; at least one of the first physical port and the third physical port providing a power connection to the gateway device; at least one of the first physical port, the second physical port, and the plurality of wireless transceivers providing a data 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642